                           1:20-cv-01170-JBM # 14           Page 1 of 4
                                                                                                        E-FILED
                                                                          Friday, 05 March, 2021 08:48:54 AM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


JIMMY D. LOGAN,                                       )
                                                      )
                               Plaintiff,             )
v.                                                    )       No.: 20-cv-1170-JBM
                                                      )
JENNIFER MEEKER, et al.,                              )
                                                      )
                               Defendants.            )

                        MERIT REVIEW – AMENDED COMPLAINT

       Plaintiff, Jimmy D. Logan, proceeding pro se, files an amended complaint under 42 USC

§ 1983, alleging deliberate indifference to his serious medical needs at the Illinois River

Correctional Center (“IRCC”). The case is before the Court for a merit review pursuant to 28

U.S.C. § 1915A. In reviewing the Complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiffs’ favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir.

2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to “state a claim for relief that is plausible on its face. “Alexander v. United States, 721

F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted).While the pleading

standard does not require “detailed factual allegations”, it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                ANALYSIS

       Plaintiff has been diagnosed with Hepatitis C and is a class member and party to the

consent decree entered in Lippert v. Ghosh, No. 10-4603 (N.D. Ill.) (“Lippert”). Lippert is

brought on behalf of all IDOC prisoners with serious medical and dental needs, including

chronic illness such as Hepatitis C. Orr v. Shicker, 953 F.3d 490, 495-96 (7th Cir. 2020). As a

                                                  1
                            1:20-cv-01170-JBM # 14          Page 2 of 4




Lippert class plaintiff, Mr. Logan comes under the terms of the Lippert consent decree and must

follow the dispute resolution provisions of the consent decree. See id. at 495-96.

        As previously noted, Plaintiff has Stage 1 Hepatitis C which, under the applicable

protocols, is not currently being treated. See id.at 495. “The 2019 Protocol also establishes

priorities for the treatment of HCV-positive inmates. IDOC recognized that ‘[a]lthough nearly all

patients with chronic hepatitis C infection are candidates for HCV therapy, there may be more

urgency to treat certain patients first.’”

        Plaintiff claims, however, that without treatment his Stage I disease will progress,

endangering his life. Plaintiff also complains that he suffers excruciating pain “that paralyzes my

liver, stomach, intestines, kidneys, etc. due to fibrosis damage, these attacks last from five or

more minutes…” Plaintiff alleges that he has informed unidentified staff of these complaints. He

names Jennifer Meeker, the IRCC Healthcare Administrator and Rob Jeffreys, the current

Director of the Illinois Department of Corrections (“IDOC”), seeking compensatory and punitive

damages.

                                                ANALYSIS

        Plaintiff cannot proceed here to the extent he wishes to dispute the provisions of the

Lippert consent decree whereby treatment is not currently being provided to those with Stage I

Hepatitis C. See Orr at 496. Plaintiff may proceed to the extent he alleges that any Defendant

was deliberately indifferent to the pain he was experiencing. However, while Plaintiff claims to

have suffered excruciating pain, he does not identify any individual to whom he made such

complaints nor allege that he was not provided pain medication or otherwise treated. To be liable

for deliberate indifference a prison official must have known of and disregarded “an excessive

risk to inmate health and safety; the official must both be aware of facts from which the



                                                  2
                            1:20-cv-01170-JBM # 14           Page 3 of 4




inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Campbell v. Sec'y, Dept. of Corr., No. 05-481, 2005 WL 2917465, at *8 (W.D. Wis.

Nov. 3, 2005) quoting Farmer v. Brennan, 511 U.S. 825 (1994).

       Plaintiff names Healthcare Administrator Meeker and IDOC Director Jeffreys but does

 not allege that either was aware of the abdominal pain he was experiencing and deliberately

 indifferent to it. While he claims “staff” was aware, he does not identify to whom he made his

 complaints or allege that his pain went untreated. Plaintiff will be given a final opportunity to

 amend to plead a claim against those staff members who were deliberately indifferent to his

 abdominal pain. He may not, however, assert a claim that Stage I Hepatitis C patients should

 receive treatment beyond that currently authorized in the consent decree. If Plaintiff wishes to

 challenge the protocols, he must do so in the Lippert case. See Orr, 953 F.3d at 495-96.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will be given a final opportunity, within 30

days, to file a second amended complaint consistent with the instruction in this order. The

pleading is to be captioned Second Amended Complaint and is to stand complete, on its own,

without reference to a prior pleading. If Plaintiff fails to replead, this case will be dismissed

without prejudice.

       2.      Plaintiff files [13], a motion for status, asking that the Court forward a copy of his

recently filed amended complaint. Plaintiff is advised that it is his responsibility to keep copies

of all of his pleadings. The Court will, however, direct the clerk to send Plaintiff, a copy of the

amended complaint. [13] is, therefore GRANTED.




                                                  3
             1:20-cv-01170-JBM # 14   Page 4 of 4




_ 3/5/2021                      s/Joe Billy McDade_______
ENTERED                         JOE BILLY McDADE
                           UNITED STATES DISTRICT JUDGE




                             4
